Citation Nr: 0805047	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Original jurisdiction over the 
veteran's claim resides in the RO in Chicago, Illinois.

Procedural history

In the January 2001 rating decision, service connection was 
denied for a low back disability.  The veteran perfected an 
appeal of that denial.

In May 2004, the veteran testified at a hearing before a 
Decision Review Officer, a transcript of which has been 
associated with the veteran's claims file.

In October 2006, the Board remanded this issue for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial in an August 2007 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.

Clarification of issue on appeal

In October 2006, the Board noted that the RO considered the 
lumbar spine service-connection issue on a direct basis and 
as secondary to the service-connected right knee disability, 
and indicated that the appeal of that issue was based on both 
theories of entitlement.  In a March 2007 statement, the 
veteran indicated that she was not claiming service 
connection for the lumbar spine disability as secondary to 
the service-connected right knee disability.  Therefore, the 
issue is as stated on the title page.

Issues not on appeal

In October 2006, the Board remanded the issue of service 
connection for a left knee disability.  In a July 2007 rating 
decision, service connection was granted for degenerative 
joint disease of the left knee effective May 1, 2007; a 10 
percent disability rating was assigned.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with the 
disability rating or the effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
effective date].  

In a September 2007 statement, the veteran requested 
entitlement to a bilateral factor for her service-connected 
bilateral knee disabilities.  However, the July 2007 rating 
decision reflects that a bilateral factor has in fact been 
assigned.   


REMAND

For reasons expressed below, the Board believes that the 
issue on appeal must again be remanded for further 
development.

Reasons for remand

Stegall violation

In the October 2006 remand, the Board directed the AMC to 
attempt to obtain (1) the veteran's medical records regarding 
treatment at Darnell Army Hospital at Fort Hood, Texas, from 
January 1981 to December 1987 as a dependent spouse of her 
ex-husband, and (2) records from Dr. K.C.  The record does 
not indicate that the AMC attempted to obtain the veteran's 
post-service dependent treatment records.  Also, the AMC did 
not specifically request the authorization of release of 
records from Dr. K.C. in a November 2006 development letter.  
Therefore, the AMC did not comply with the directives of the 
Board's October 2006 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

Additional private treatment records

In a November 2006 statement, the veteran reported receiving 
treatment from 
Dr. T.L. and Dr. D.M.  The veteran also submitted an 
authorization for release of recent records for Dr. T.L. 
regarding treatment of her low back disability.  
These records, too, should be obtained.  

In a November 2006 statement, the veteran reported that Dr. 
T.L. related her current lumbar spine disability to her 
military service.  The veteran should be afforded an 
opportunity to submit this or any other medical nexus 
evidence.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should inform the veteran that 
she may submit medical evidence, such as 
a statement from Dr. T.L., relating her 
current lumbar spine disability to her 
military service.

2.  VBA should attempt to obtain the 
veteran's medical records regarding 
treatment at Darnell Army Hospital at 
Fort Hood, Texas, from January 1981 to 
December 1987 as a dependent spouse of 
her ex-husband.  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

3.  VBA should attempt to obtain records 
from Drs. K.C., T.L., and D.M.  Any such 
treatment records so obtained should be 
associated with the claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

